Order entered October 21, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00595-CV

                         MYNESHA HICKS, Appellant

                                       V.

                        AUDREY ANDERSON, Appellee

                  On Appeal from the County Court at Law No. 1
                              Dallas County, Texas
                      Trial Court Cause No. CC-21-01982-A

                                    ORDER

      On September 21, 2021, after being informed by the court reporter that

appellant had not requested the reporter’s record, we directed appellant to file

written verification she had requested the record. Although we cautioned appellant

that failure to comply within ten days could result in the appeal being submitted

without the reporter’s record, see TEX. R. APP. P. 37.3(c), appellant has yet to

comply.    Accordingly, we ORDER the appeal submitted without the reporter’s

record. See id.
      As the clerk’s record has been filed, we further ORDER appellant to file her

brief on the merits no later than November 22, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE